IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


EXECUTIVE TRANSPORTATION CO.              : No. 214 EAL 2016
INC., ACEONE TRANS CO., AF TAXI,          :
INC., AG TAXI, INC., AGB TRANS, INC.,     :
ALMAR TAXI, INC., TS CAB, INC, BAG        : Petition for Allowance of Appeal from
TRANS, INC., BNG CAB CO., BNA CAB         : the Order of the Commonwealth Court
CO., BNJ CAB, INC., BOND TAXI, INC.,      :
BSP TRANS, INC., DOUBLE A CAB CO.,        :
FAD TRANS, INC., GA CAB, INC., GD         :
CAB, INC., GN TRANS, INC., GOD            :
BLESS AMERICA TRANS, INC., GRACE          :
TRANS, INC., IA TRANS, INC., JARNAIL      :
TAXI, INC., : JAYDAN, INC. LAN TRANS,     :
INC., LMB TAXI, INC. MAF TRANS, INC.,     :
MDS CAB, INC., MG TRANS CO., NOBLE        :
CAB, INC., ODESSA TAXI, INC., RAV         :
TRANS, INC., ROSEMONT TAXICAB CO,         :
INC., S&S TAXI CAB, INC., SAJ TRANS,      :
INC., SABA TRANS, INC., SF TAXI, INC.,    :
SOCIETY TAXI, INC., STEELE TAXI,          :
INC., TGIF TRANS, INC., V&S TAXI, INC.,   :
VAL TRANS, INC., VB TRANS, INC., AND      :
VSM TRANS, INC. BM ENTERPRISES,           :
INC., T/A A.G. TAXI, BUCKS COUNTY         :
SERVICES, INC., DEE DEE CAB               :
COMPANY, GERMANTOWN CAB                   :
COMPANY, RONALD CAB, INC., T/A            :
COMMUNITY CAB, SHAWN CAB, INC.,           :
T/A DELAWARE COUNTY CAB, AND              :
SAWINK, INC., T/A COUNTY CAB,             :
                                          :
                  Petitioners             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
PENNSYLVANIA PUBLIC UTILITY               :
COMMISSION,                               :
                                          :
                  Respondent              :
                                   ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2016, the Petition for Allowance of

Appeal is DENIED.




                              [214 EAL 2016] - 2